UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 December 22, 2005

                                       Before

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. DANIEL A. MANION, Circuit Judge

                       Hon. DIANE P. WOOD, Circuit Judge

No. 04-1954
                                                Appeal from the United States
UNITED STATES OF AMERICA,                       District Court for the Northern
    Plaintiff-Appellee,                         District of Illinois, Eastern Division

      v.                                        No. 02 CR 995

MIGUEL LARA-UNZUETA,                            Charles R. Norgle, Sr.,
    Defendant-Appellant.                        Judge.

                                     ORDER

      Miguel Lara-Unzueta challenged his sentence of 65 months’ imprisonment,
contending the district court committed plain error under United States v. Booker,
543 U.S. 220 (2005), by applying the sentencing guidelines as mandatory. We
ordered a limited remand under United States v. Paladino, 401 F.3d 471, 483-84
(7th Cir. 2005), to determine whether Booker’s added discretion would have
benefitted Lara. The district court has responded that it would have imposed the
same sentence. Lara, therefore, cannot show plain error. See id. at 484.

       We invited the parties to address the appropriate disposition of this appeal in
light of the district court’s response, but Lara has let the deadline pass without
taking that opportunity. His sentence is within the 63- to 78-month guideline range
and is therefore presumed reasonable. United States v. Mykytiuk, 415 F.3d 606-608
(7th Cir. 2005). Nothing in the record leads us to question that presumption.
Accordingly, the judgment is AFFIRMED.